Treat, J.
The only substantial question presented by the motion for a new trial is as to the admission of evidence concerning plaintiff’s dependence for his support on his own labor.
The doctrine as to this class of evidence is fully stated in Pennsylvania Co. v. Roy, 102 U. S. 451. In that case the error alleged was directly cured by the charge of the court; but in the case now under consideration, the error, if any, was only impliedly cured through the rules laid down as to the elements for damages, which omitted the dependence of plaintiff on his personal labor for subsistence.
While compensatory damages are not dependent on the poverty or wealth of a person wrongfully inj ured, yet is it not proper for the jury to know that the physical injuries sustained are not only permanent in their character, but of such a nature as to deprive the injured party of his only means of support ? True, the railroad is not supposed to discriminate, nor does the law, as to compensation for injuries with respect to the financial condition of a passenger. Every passenger contracts on equal terms, and the obligations as to each are the same. But is it to be contended that what would be just compensation in one case should obtain in all cases, irrespective of the injured party’s dependence on the use of his impaired physical means for support ? The rules laid down in the case cited seem to go the length for which defendant contends, yet when they are considered under the facts and circumstances then before the supreme court and those now under review, they fall far short of establishing error in the rulings as to admission of evidence, especially when the charge of the court is considered. On the objection of defendant’s counsel, the court, without formally ruling upon the evidence introduced and sought to be introduced, did informally limit that line of inquiry to the simple subject embraced in its question, thereby excluding all other evidence in that direction. The question, then, is, whether the evidence elicited in answer to the court’s inquiry constitutes a fatal *239error, not cured by the charge as given. To that question the court responds in the negative, and overrules the motion for a new trial.
See Secord v. St. Paul, M. & M. Ry. Co., ante, 221; Kresanowski v. Northern Pac. R. Co., ante, 229, and references.